 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones&McKnight,Inc.andAliceJ. Steele and Lu-venia Johnson.Case 38-CA-718June 8, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn February 13, 1970, Trial Examiner Harry H.Kuskin issued his Decision in this case, finding thatthe Respondent had engaged in and was engagingin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filedlimited exceptions and a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the Respondent's andGeneral Counsel's exceptions, their briefs, and theentire record in this case,' and hereby adopts thefindings,2 conclusions,3 and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Jones & McKnight,Inc., Kankakee, Illinois, its officers, agents, succes-'The Respondent's request for oral argument is hereby denied, as, in ouropinion,the record in this case,including the exceptions and briefs,adequately sets forth the issues and positions of the parties'We find merit in the General Counsel's limited exceptions,and shalldelete the name of Ann Johnson,apparently inadvertently included by theTrialExaminer in the list of unfair labor practice strikers entitled to rein-statement,and shall include the name of Annabelle Parks, omitted by theTrial Examiner.3 In agreeing with the Trial Examiner that the Respondent condoned theJuly 17 strikers'conduct, we rely on his finding,which the record supports,that the condition attached by the Respondent to the offer of condonation,that picketing cease before the third shift on that day,was met before theRespondent withdrew itsofferWe find it unnecessary to decide whether,as also apparently concluded by the Trial Examiner,the Respondent con-doned the strikers' conduct regardless of whether such condition was, infact, met.sors,and assigns,shall take theaction setforth intheTrialExaminer'sRecommendedOrder, asmodified below:Substitutethe name of Annabelle Parks for thatof AnnJohnson inthe Recommended Order andnotice.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceed-ing washeard at Kankakee, Illinois, on November19 and 20, 1969. The complaint, as amended bothbefore and at the hearing, issued herein on August21, 1969, based on a charge, a first amendedcharge, and a second amended charge filed on July23, August 21, and November 4, 1969, respective-ly.The complaint, as amended,alleges,in sub-stance, that Jones & McKnight, Inc., herein calledRespondent, has violated Section 8(a)(1) and (3)of the Act by discriminatorily refusing on July 18,1969, to reinstate 3 employees' whom it haddischarged on the day before, and by discrimina-torily discharging, at the same time, 7 additionalemployees, all because of their union and con-certedactivity;2andby also discriminatorilydischarging on July 23, 1969, 24 employees3 whohad assisted and supported a strike, called on July18, 1969, which was an unfair labor practice strike,in protest of the discrimination against the afore-mentioned 10 employees. Respondent's answer, asamended, denies that it has violated the Act in anyrespect alleged herein.Upon the entire record, including my observationof the witnesses, including their demeanor while on'Leslie Harshberger,James Goldsberry,and Fred Harrawood.' Joan Gray,Alice Steele, Luvenia Johnson, Mary Jones, Mary Stahl,Roger Kilman,and Roger Wesselman.a The employees discharged were.Charles JohnsonJean HarrisonPhilip McCormacAnnabelle ParksEdna MarshTom BrooksLarrySmithSandra JensenJonnieLouisLinda ArcherEva HaleLeslie LongtinDarleneCourtneyRobert PotterVeraWashingtonRobert JacksonEdith RobinsonKenneth GremarJean Ann JohnsonJerry KuntzMary KurtzDelona GaleDomingo GomezMildred DailyAt the hearing,the General Counsel,who had amended the complaintbefore the hearing to increase the number of employees in this group from17 to 24,further amended this list by adding one name, Eva Emery, anddeleting another, Delona Gale. This left the number 24, intact. Ac-cordingly,while the General Counsel requested and was granted, withoutobjection, permission to amend the figure 24 to 25, it is clear that there wasno warrant for such an amendmentDuring the hearing,Igranted the motion of counsel for Respondent todismiss the complaint,as amended, with respect to DomingoGomez on theground that the record shows that Gomez was on sick leave at all materialtimes during July 1969, that he returned to work for at least 2 weeks in Au-gust, and that the discharge of Gomez was unrelated to the matters herein183 NLRB No. 10 JONES & McKNIGHT, INC.83the witness stand, and after due consideration ofthe briefs of the General Counsel and Respondent,Imake the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTThe complaint, as amended,alleges,and Respon-dent admits, that it isan Illinoiscorporation en-gaged in the business of manufacturing steel matsand related products; that during the 12 monthspreceding the issuance of the complaint it sold andshipped, to points outside Illinois from its Kan-kakee, Illinois, plants, products valued in excess of$50,000; and that during the same period itpurchased and caused to be transferred anddelivered to its Kankakee, Illinois, facilities, frompoints outside Illinois, goods and materials valuedin excessof $50,000. I find upon the foregoing, asRespondent also admits,thatRespondent is en-gaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDthe tieing was being done inside the building, withrestroom facilities and drinking water nearby. Thefirst shift was from 7 a.m. to 3:30 p.m.; the secondshiftwas from 3:30 p.m. to 12 midnight, and thethird shift was from 11:30 p.m. until 7:30 a.m. thenext day. Employees were paid on an incentive planfor tieing these mats. The start of the regular work-week in July for the third shift was Sunday eveningat 11:30 and the end of the workweek occurred onFridaymorning at7:30; the regular workweek forthe other two shifts was Monday through Friday.These mats were either 31 feet, 4 inches, or 36 feet,4 inches, long, either 6 or 12 feet wide, and 1-1 /4inches thick; they consisted of woven metal andwires,with the smallest mat weighing 442.95pounds; and they were to be used for continuousroad construction; i.e., the mats were to be put intothe roadbed and were then to be covered byconcrete. Noteworthy, too, in connection with theissues herein, are the following details of the plantitself and the surrounding area: South of the plant isa blacktop county road called the Robert HallRoad. Access to, and egress from, the plant are bythe east and west gates and inside these gates areparking lots.7The complaint, as amended, further alleges, andRespondent also admits, that International Union ofDistrict 50,UnitedMineWorkers of America,herein called the Union, is a labor organizationwithin the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Some Background Facts4Respondent operates three plants in the Kan-kakee, Illinois, area;namely, one called the Northplant, one at 210 West Lawn, and one on Highway54. Only the North plant is involved herein. At alltimes material,the Union has been the exclusivebargaining agent of the affected employees and hashad a collective-bargaining agreement with Respon-dent whichincludes,inter alia,a grievance and ar-bitration procedure, which culminates in final andbinding arbitration,and an express no-strike clause.These clauses have relevance here.'The North plant was engaged in mid-July 1969,6which marks the commencement of the criticalperiod, in the tieing of both 12-foot and 6-footmats, primarily the latter, on a three-shift basis. AllUnless otherwiseindicated, the findings hereinafter are based on unde-nied or uncontrovertedtestimony,which I credit'Of these clauses,section181,under articleXVIII-grievanceprocedure, provides thatShould differencesarise betweenthe Company and its employees orthe Union as to themeaning and application of the provisions of thisAgreement,or should any local trouble of any kindarise in the Plant,there shall be no suspensionof workuntil an earnesteffort has beenmadeto settle the difference in accordance with Steps I, II, 111, and IVbelow An employee or employees who violate the provisions of thisArticle may be discharged from the employ of the Company in ac-cordance with the procedure of this Agreementin discharge casesAnd section18 2 ofthe same articleprovides thatB.The Critical Events and the Discharges WhichEnsuedOn Tuesday, July 15, near the end of the firstshift, Jim Rollins, the foreman on this shift, assem-bled the mat tiers and told them that all of themwould be tieing 12-foot mats in the future. The fol-lowing morning, Rollins assembled the mat tiersagain andadvised them further that they would allbe tieing 12-foot mats that day and some of the 12-foot mats would have to be tied outside in the sun.Rollins added that he knew that it would be hot outin the sun, but to alleviate the situation lie wouldrotate the various crews of mat tiers so that a crewwould be tieing outside for 2 hours at a time. In thisway, according to Rollins, the employees wouldspend most of the day on the inside at the tieingoperation. Although the mat tiers were willing to tiemats on the outside that day, no such tieing oc-curred because a welding operation had to be per-formed on the 12-foot mats before the mats couldbe tied. The next morning, July 17, Rollins assem-bled the mat tiers on the first shift again and ap-prised them of a further change in plans, saying thatDuring the term of this Agreement neither the Union, its officers, itsagents or members, nor any employee will authorize, instigate, andcondone or engage in any strike, slowdown, or other interruption ofwork, but that any disputes or differences shall be taken up under theGrievance and Arbitration Procedure of this AgreementThe Company agrees that during the term ofthisAgreement thereshall be no lockoutsoAll dates hereinafter are in 1969'Respondent had tried to get its employees to use the east gate becauseof truck traffic through the westgateHowever, because of the fact that theparking lot off the east gate was not yet finished and could not accom-modate all its employees, some employees parked on the west side of theplant427-258 O-LT - 74 - 7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDall the tables on which the 12-foot mats are tiedhad been moved outside and that thenceforth all12-foot mats would be tied outside the plant. Rol-linsagainadverted to the difficulties attendantupon working in the hot sun, and offered, by way ofamelioration, in the event the tiers worked hard, togive them 1 hour down time on those days when itrained and they could not work on the outside. Em-ployee Jean Johnson was rebuffed by Rollins some-time during the meeting when she interjected to askif she could transfer to another department as shehad high seniority in the plant; Rollins told her thatseniority did not count in this matter and that if shewanted her job she would be tieing mats on the out-side with the others.8 During the rest of the morn-ing the mat tiers worked outside the plant tieing 12-foot mats.During the lunch break on July 17, i.e., between11:30 a.m. and 12 noon, Gray, Steele, LuveniaJohnson,9and other employees went to theHawaiianInn, inthe vicinity, for lunch and therediscussed the matter of tieing 12-foot mats in thesun.10Itwas the sense of the group that they shouldget a copy of the contract in order to see what ithad to say about having to tie mats outside in thesun. Shortly before noon, these individuals returnedto the plant and gathered in the lunchroom. Theywere determined to wait until they saw the contractand resistedIsaacs'importuning that they go towork. At the suggestion of Gray, the matter wasseemingly resolved on the basis that the mat tierswould go to work and that Issacs would, in turn,make the contract available to them at the 1:30break that afternoon, thereby meeting Isaacs' ob-jection that the employees may not read the con-tract on companytime.However, the employeeshad a change of heart. They started moving in thedirection of their workstationsoutside the plant,but when they reached the west door they stoppedand refused to spend another 1-1/2 hours in the sunbefore seeing the contract. Shortly thereafter,Keeler, the daytime union steward, approached thegroup and took Steele and Johnson with him toIsaacs'office. There, Isaacs supplied them with thecontract.As Isaacs would not allow them to readthe contract in his office, they took the contract tothe lunchroom.After handing the contract to Steele and John-son, Isaacs went to the west door of the plant. Heseparately asked "quite a few" of the women as-sembled there if they were going back to work, in-dicating that he wanted "a yes or a no" answer.'[Each replied, in substance, that she was with therest of the women, that is, if they would go back,she would too. Isaacs then turned to James Gold-sberry, Leslie Harshberger, Roger Kilman, and FredHarrawood12 and asked each one, separately, if hewas goingback to work. Each one responded thathe was "thinking about it," and repeated his answerwhen Isaacs insisted on a "yes or no" answer. Uponsuch refusal to give a "yes or no" answer, Isaacsdischarged each one. Isaacs then ordered all four ofthem to "get off the property," and also said to theassembled women, "If you're not going back towork, get off the property." With this, Isaacs leftthe group. Isaacs stayed in the building while mostof those in the group left the building and assem-bled on the county road outside the plant.Isaacsappeared in the lunchroom shortlythereafter. There he found Steele, Johnson, Keeler,and Gray13 looking over the contract. Isaacs askedthem what they were looking for in the contractand, upon being told, he replied that there wasnothing inthe contract about having to work out inthe sun for 8 hourstieing mats.Isaacs said furtherthat only work on the 12-foot mats was availableand the tieing of the mats was going to be done out-side, that they should go out and so inform the restof the employees, and that he wanted them to makeup their minds as to whether theywere going to tiethe mats. Isaacs thereupon took the contract fromJohnson's hand and left.Steele,Johnson, and Gray then joined the assem-bled employees at the west gate and Steele reportedto them what Isaacs had said about the contractand informed them thatIsaacs'positionwasunchanged on tieing the 12-foot mats on the out-side.About this time, Isaacs appeared. He queriedthe four menagain asto whether they were goingback to work and, receiving the same answers asbefore, discharged each one a second time.14 Isaacsthen told the women in the group that if theywanted to go back to work they could, but none ofthem did.With particular reference to those'Employees Joan Gray and Alice Steele,both of whom were present,testified to these developmentson July 17Accordingto Gray,Rollins alsosaid that"if [the mat tiers] didn't like it [they]could quit[They] had[their]choice"Steele, however, made no such attribution to Rollins Ac-cording to her, the mat tiers on this shift, all of whom were women, wentinto a huddle to decide whether they wanted to work out in the hot sun, andat that point Wayne E Isaacs, the plant superintendent, who had observedthe proceedings,said, "All right,girlsThere is 12-foot mats to tie and 12-foot mats only from now on, until October 1st They will all be tied outsideAnd if youdon't want to get over there and start tieing 12-foot mats, thenyou can get the hell out of here"Rollins did not testify and Isaacs was notquestioned concerning this attribution to him I find it unnecessary to de-cide whether Rollins or Isaacs or both threatened all the mat tiers directlywith discharge, for apart from this it is clear, and I find, from the mutuallycorroborative testimony of Gray and Steele as to Rollins' colloquy withJean Johnson, which I credit,that the mat tiers were therey told, in effect,that, like Jean Johnson, they would be discharged if they refused to tie 12-foot mats on the outsideeThe name Johnson, whenever used hereinafter,refers to Luvenia John-son and not Jean Johnson10There is undenied testimony by Gray, which I credit,that at noon thatday, the temperature"was in the mid to upper 90's" and "terribly humid "11Gray identified Mary Stahl,Edith Robinson, Darlene Courtney, andLinda Archer as being among those so interrogated" These four individuals were part of the yard crew and had nothing todo with the tieing of matsi0Gray had not left the building after Isaacs had spoken to those assem-bled at the west door, including her Instead, she proceeded to thelunchroom in search of Steele and Johnsont° Isaacs explained that he discharged them a second time because "[he]wanted to make sure they understood,that they got the message they werefired "Although Isaacs testified that the four yardmen were discharged forrefusing to go to work and for rowdiness accompanying such refusal, histestimony in the latter connection was that he meant thereby that they"were talking pretty loud"In these circumstances,Iam unable to findeither that the four yardmen were rowdy or that this claimed rowdiness wasan operative factor in their discharges JONES & McKNIGHT, INC.women who were specifically asked by Isaacswhether theywere goingback to work, each repliedthat she would return if Isaacs would allow the fourmen to return also. Thereupon,Isaacsleftandwalked into the plant.15While some of the employeesweremillingaround the county road, Gray and othersproceeded to theHawaiianInn.There,GraytelephonedVernonMorris,theInternationalrepresentative of District 50, United Mine Workersof America, to enlist his aid. About 3 p.m., Steele,Gray, and Morris arrived at the North plant wherethey met withIsaacs andDonald J. Rasor, who is incharge of personnel, purchasing, maintenance, andthe general direction of the work forces of Respon-dent's three plants in the Kankakee area. ForeladyHermaineHart, who is Rollins' counterpart on thesecond shift, and an office girl were also present.'sMorriswanted to know why Respondent wasrequiring that these women tiematsin the hot sunfor 8 hours, and Rasor replied that there was noother work available. The matter of incentive payand otherissueswere raised by Morris and heasked to see Respondent's records. As theserecords were not available at this plant, the partieshad to withhold further meaningful discussions untillater that day, when they met at the West LawnStreet plant.The meeting at the West Lawn Street plant beganabout 4:45 that afternoon and ended about 6:45.Present were Rasor, Isaacs, Morris, Johnson, Mr.and Mrs. Gray," and employees Blanchie Glennand Margaret Milton.18 Only Gray, Johnson, Mor-ris, Isaacs,and Rasor testifiedconcerning this meet-ing.A composite of their credible testimonyestablishes that Rasor there agreed with thead hocgrievancecommittee to lower the quota for the 12-foot mats, to give themat tiersa 10-minute breakin the shade each hour, to increase the incentiverate on 12-foot mats from 58 cents per mat to$1.16, and to make the raise retroactive to July 14,with the further qualification that the matter of theraise in incentive pay was conditioned on the ap-proval of President McKnight. Whereupon, accord-ing to the rather detailed testimony of Morris,which I credit, the following occurred:19Rasor in-dicated that, notwithstanding the fact that there11 In those instances discussed above in which Issacs was engaged indiscussion with the employees on the first shift,there is record testimonyonly bySteele,Gray, andIssacs I have credited the testimony thereon ofeither Steele or Gray or both,rather than that of Issacs I do so becauseSteele andGray impressedme as more reliable witnesses than Issacs andwherever they testified concerning the same discussion their testimony waslargely mutually corroborative Isaacs, on the other hand, testified in sum-mary fashion as to these discussions and did not deny any of the remarks at-tributed to him by either Steele or Gray, or both of them16According to Hart, only 2 employees out of "anywhere from 45 to 55people"showed up for work on the second shift that day17Mrs Gray had to pick up her husband by automobile at his place ofworkat the endof his workday Accordingly, Mr Gray was picked up andtaken along to the meeting Rasor agreedthat Mr Gray could attend thesession As heretofore,I shall continue to refer toMrs Gray as Gray18The second-shift employees had that afternoon,while outside the gateand in the presence of Morris,chosen Glenn and Milton to represent them85would be some delay in getting McKnight's ap-proval of the raise, he wanted not only to have nor-mal production resumed the next day by his em-ployees but also to get the pickets away from thegate sothat the third shift could go to work thatvery evening. Some of the women present thenqueried Rasor as to what he was going to do aboutyardmen who had been discharged by Isaacs thatafternoon.Rasor showed a reluctance to doanything about these discharges. At this, Morristold Rasor that he "thought it advisable to take theemployees back because we had got up to thatpoint of settling the trouble"; and Rasor "finallycame to an understanding that he would agree thatthe three male employees (Goldsberry, Harsh-berger, and Harrawood)20 would be put back on thejob and that he would appreciate if we could go outand get the pickets off the gate." Johnson and Graythen undertook to talk to the first-shift employees,and Glenn and Milton agreed to talk to the second-shiftemployees, outside the plant. The meetingended at this juncture.The record shows that Gray, Johnson, Glenn, andMilton returned to the area adjacent to the Northplant21 and spoke to the employees on their respec-tive shifts as they had promised Rasor. Accordingto the mutually corroborative testimony of Johnsonand Gray, they and the others told the employeesthat Rasor had said that if they could talk the em-ployees into going home and letting the third shiftgo to work, he would take all the employees, aswell as the men who had been discharged, back towork effective the following day, that no punish-ment would be administered to the employees, andthat there would be certain changes as to break-times, quotas, and incentive pay, all of which theydetailed to the employees. They testified furtherthat, except for the yardmen, the other employeesbelieved that Rasor would keep his word and wereready to go home. However, the yardmen said thatthey preferred to have what Rasor had said, in writ-ing, from him. In consequence, also according toJohnson and Gray, they consulted with each otherand decided to go into the plant and call Rasor onthe telephone.Gray testified that her husband and Johnson ac-companied her into the plant and there, in theat this meeting The first-shift employees had, at the same time,selectedJohnson and Gray to represent them Morris gave all four of them steward'sbadges at the start of the meeting It is clear therefore,and I find, that thisgroup functioned as an ad hoc grievance committee1BMorris was called by Respondent as its witness Since his testimony asto this portion of the meeting was detailed and straightforward and had thering of truth,whereas the testimonyof Gray,Isaacs, and Rasor on this cnti-cal part of the meeting appeared to be influenced by their strong partisanfeelings, I find that Morris' testimony correctly reflects what then occurred,and I credit him Johnson's testimony in this connection was exceedinglybrief20 I find,consistently with Issacs'testimony in this regard,that Kilman,who had also been discharged when the above three were discharged, hadplanned, in advance of the events detailed above, to leave Respondent'semploy on the next day21Mr Gray accompanied his wife to the North plant 86DECISIONSOF NATIONALLABOR RELATIONS BOARDpresence of Forelady Hart and the others with her,she spoke to Rasor on the telephone, as follows:She told him that "for the most part the womenwere satisfied and were ready to go home and lettheir shift go to work but the men thought that weshould have an agreement written down on paperas far as what we agreed on, because this way theyfelt there would be no mistake because of it," and"otherwise they were satisfied."22 Rasor's answerwas that he would not talk to her; that she shouldcall her union representative. This ended the con-versation. She testified further that she then calledMorris and told him of these developments, andthat Morris replied that he would see what he coulddo, adding, at the sametime,"But be sure you getthat picket line down because Mr. Rasor gave youhis word and you gave him your word and just getthe picket line down." Upon terminating the con-versation, also according to Gray, Johnson wantedto know what Morris had said. Her reply, made inthe presence of her husband, Johnson, and Hart,was that Morris had said "he would try to get itwritten down on paper and to tell the people out atthe gate that the picket line had to come down."23After these telephone calls were concluded, theGrays and Johnson left the plant and approachedthe employees who were still outside, consisting ofGoldsberry, Harshberger, Harrawood, and "a fewwomen."According to Gray, she reported to theseemployees what Rasor and Morris had said duringher telephone conversations with each of them; andher husband told the men present that they werehurting themselves by staying there as Rasor hadgiven his word at the meeting, and as Gray andJohnson had, at the sametime, giventheir word toget them off the picket line. Also according toGray, the men then agreed to go home and she andher husband left for home between 7:30 and 7:45that evening.When the Grays left, only Johnsonand the three individuals named above were leftfrom among the pickets.24 According to the credi-ble testimony of Johnson, the following then oc-curred: She tried to get these individuals to gohome, but they refused to leave her there alone.Thereafter, Harrawood removed the picket signwhich was posted on a telegraph pole "across theroad on the southside [of the plant]," and she tookdown the picket sign that was "on the eastside ofthe road that goes to thesteelplant." Both signswere then thrown into the ditch in the vicinity ofthe telegraph pole. She then left the plant site withher daughter, who called for her in an automobileat 7:30 that evening, but only after she saw Gold-22AlthoughGray denied,during cross-examination,that shetold Rasorthat unless she got a written statement, some ofthe people were not goingto take downthe picketline, I am satisfied,and find,in the lightof her owntestimony as setforth in the text above,the testimonyof Johnsonand Rasordiscussed hereinafter,and the probabilities of the situation,that she so im-plied, andthat Rasorso understoodher remarksThus, Johnson testified,under cross-examination, that Gray indicatedto Rasor, in substance, thatthe boys wouldnot leave untilthey gota written statement,and Rasortestified that,whenhe told Grayon the telephone that he could not put theagreement in writing because he did nothave the finaldecision of manage-sberry, Harshberger, and Harrawood get into theircars and drive away.25The testimony is in conflict as to whether therewas any picketing that evening after the time ofJohnson's and Harshberger's claimed departure.According to the testimony of Harshberger, he andthe other two men went from the plant to the homeof employee Mary Kurtz, about 20 miles away fromthe plant, arrived there "after 8 sometime," stayeduntil sometime after midnight, and returned to theirrespective homes about 1 a.m. Mary Kurtz testifiedthat these three men arrived at her home around8:30 on the evening of July 17 and stayed "untilsometime after midnight." In addition, employeesLeslie Longtin and Larry Smith, who reported forwork on the third shift that evening at 10:45 and11:25, respectively (Longtin entered by the westgate of the plant and Smith entered by the eastgate), each testified that he saw nothing unusualoutside the plant in the way of cars parked alongthe county road or employees outside the gate orthe presence of a sheriff's deputy in the vicinity,when he entered the plant. In contrast to the abovetestimony was the testimony of Isaacs, Rasor, andForelady Hart.26 Isaacs testified that at 9 o'clockthat evening, upon his return to the plant fromdinner, he saw both Harrawood and Goldsberryoutside the plant at a point on the county road nearwhere their car was parked; that about 11 p.m.when the third shift reported, and at 1 a.m. whenhe left for home, pickets were still outside theplant.Rasor, in turn, testified that he personallysaw picketing in progress outside the plant whenthe third shift reported for work; that there werepeople out on Robert Hall Road and, at times, carswould pull into the drive of the plant, stay there forsome periods of time and then pull back into theroad; and that a sheriff's deputy came in answer tohis call, pulled up to these cars, and asked the peo-ple in the cars and those in front of the drive tomove out of the drive. Finally, Hart testified thatshe saw Goldsberry, Harshberger, and Harrawoodoutside the plant that evening, that she saw themleave between 8:45 and 9:15, and return in aboutone-half hour; and that, as far as she knows, thesethree were still there, on the northside of the road,when she left the plant a little after 12:30 a.m.However, I note that Isaacs testified at one pointthat those present outside the plant at 11 p.m. wereemployees and, at another point, that he had noidea who these people were; and, on another occa-sion, he testified that he saw three or four cars andfour or five people out there, but altered hisment,she said that "the people would not leave until they had the writteninformation "23 Johnson corroborated Gray in this detail24 So far as appears there was no picket line as such The employees whowere striking stood around outside the east gate and picket signs wereposted in several places nearby25Harshberger testified that Goldsberry,Harrawood,and he left theplant area that evening between 7 and 8 p in26As heretofore found, Hart was a forelady on the second shift JONES & McKNIGHT, INC.testimony thereafter to say that he saw a couple orthree cars out there and does not know how manypeople were outside the plant.27 In these circum-stances, I find Isaacs' testimony untrustworthy andunconvincing. As to Rasor, I note that nowhere inhis testimony does it appear that he recognized anyemployeesamongthose he claimed were outsidethe plant thatevening.And I note further that histestimony that a sheriff's deputy was present out-side the plant about 11 o'clock in response to histelephone call to the sheriff's office is at odds withthe credible testimony of Deputy Sheriff Brais thatthe sheriff's records fail to indicate that such a callwas received that evening from Respondent. Ac-cordingly, I find here too that Rasor's testimony inthis respect is not convincing. Further, as to Hart,she impressedme as one who was more concernedwith being helpful to Respondent's defense thanwith testifying truthfully. I, therefore, find hertestimony unreliable. On the other hand, Longtin,Smith, and Johnson impressed me as reliable wit-nesses;and Harshberger and Kurtz gave mutuallycorroborative testimony as to the whereabouts ofHarshberger, Goldsberry, and Harrawood duringthe periods covered by the testimony of Isaacs,Rasor, and Hart. In addition, entries on companyrecords for the month of July, in evidence as part ofGeneral Counsel's Exhibit 2, show that 20 em-ployees worked on the third shift starting on thenight of July 17,28 and that this number exceededthe employee complement on that shift at any timethat month. In all these circumstances and on thebasis of the above-mentioned testimony of Johnson,Longtin, Smith, Harshberger, and Kurtz, which Icredit, I find that there was no picketing in progresson July 17 after about 8 o'clock in the evening; andI infer, and find further, that Rasor and Isaacs wereaware thereof by the time of the commencement ofthe third shift that evening.Gray's telephone call to Morris about the menwanting Rasor to put the agreement in writing andabout her inability to get Rasor to deal with herthereon resulted in a telephone call from Morris to27 Isaacs acknowledged that,in his prehearingaffidavitto a Board agent,he swore that there were 12 to 15 employees outside the plantY8Although these entries appear under date of July 18, it is clear, andIfind, that the reference is to the shift which started at 11 30 p m on July17 and ended on the morning of July 18, and that this was consistent withall third-shift entries therein for JulyzBMorris could not fix the time more definitelyA letter and telegram dated July 18, 1969, from Rasor to Morris werethereafter received by Morris Its text read as followsThis is to confirm our telephone conversationof July 17, atapproxi-mately 6 30 p in , with reference to the termination of specific em-ployees at the North plant, (known as Robert Hall Road or SwansonBuilding)We wish to confirm that the following employees have beenterminated for refusal to go back to their productive assignments as as-signed by our supervisory personnel They are as followsNameClockJoan Gray892Alice Steele624Mary Stahl738Leslie Harshberger879JamesGoldsberry695Fred Harrawood3187Rasor. According to the credible testimony of Mor-ris,he called Rasor and told Rasor that he "didn'tsee any reason why what we agreed on, eventhough it might have been tentatively for approval,why it could not be put in writing for the time be-ing." Rasordid not give his answer then but ar-ranged with Morris to telephone him later thatevening after he had consulted with his superiors.Morris testified further that "somewhere after 9 o'-clock" and before midnight29 Rasor did call himagainand informed him that the position of theCompany was that, in addition to discharging Gold-sberry, Harshberger, and Harrawood, certain otheremployees,whom he named, were to bedischarged;Rasor also said that Morris "wouldhave a follow-up on the thing."" Morris, in turn,relayedRasor's response to Gray, reaching herabout 12:30 a.m. Gray testified credibly that Morristhen told her that Respondent had agreed to lowerthe quota, to raise the incentive pay, and to give theemployees a 10-minute break in the shade everyhour, and that Morris also read to her the name ofthe 11 employees who were being discharged. Inaddition, according to Gray, Morris told her to goto work that morning,as usual,and punch in on hertimecard and act as if she had not received histelephone call.It is apparent from the record, and I find, that theletter and telegram erred in referring to the timewhen Rasor apprised Morris on the telephone ofthese discharges as 6:30 p.m. on July 17. Thus,Rasor testified that: (1) at 7 o'clock that evening hereceived the telephone call from Gray with respectto reducing the agreement to writing; (2) shortlyafter 8 p.m. he held a telephone conversation withMorris;31 and (3) sometime after I1 p.m. he con-ferred with Isaacs at the North plant as to whetherto take disciplinary action and decided to dischargethese 11 employees. Further, Isaacs testified thatthe above conference with Rasor occurred "reallate at night" on July 17, in the time period whenthe third shift was working.32 It follows, therefore,and I find, from the foregoing time sequence in theMary Jones618Luvema Johnson656Roger Wesselman960Roger Kilman890Sidney Brister870" Rasor testified that he telephoned Moms and told Moma that [he]understood that the people were not going back to work unless [he]signedthe paper",however, he could not remember Morris' answer As alreadyfound, Moms testified that he initiated the telephone call and asked Rasorabout reducing the agreement to writing and that Rasor did not give him ananswer but promised to telephone him after he had consulted his superiorsIn these circumstances, and as Rasor did not deny Gray's testimony that hetold her on the telephone to have the representative of the Union contacthim on the matter of reducing the agreement to writing,and, further, as thelogic of the situation suggests that Rasor would then have waited to hearfrom Morris,Ido not credit Rasor's testimony that he initiated thetelephonecallAndsince Morris impressed me as a more credible witnessthan Rasor, I credit Morris'version of the content of that conversation" In this connection, Issacs characterized as "a mistake"the statementin his preheanng affidavit to a Board agent,in evidence as G C Exh 2, thatthe decision to discourage employees Gray, Steele, Johnson, Jones, Stahl,and Wesselman was made at a conference between Rasor and him "about7 45 ain July 18" 88DECISIONSOF NATIONALLABOR RELATIONS BOARDabove-mentioned testimony of Rasor and from theabove testimony of Isaacs, that the telegram did notcorrectly reflect the time when Rasor commu-nicated to Morris the decision concerning these 11discharges. In addition, I conclude and find further,from the foregoing, that Rasor decided to dischargethese 11 employees on July 17, after the third shifthad gone to work at 11:30 p.m., and that Morrislearned thereof through a telephone call fromRasor shortly before midnight.33Gray arrived at the plant between 6:30 and 6:45on the morning of July 18. There were no em-ployees standing outside the gates to the plant andthere were no cars parked along the county road. Itwas raining at the time. She entered and looked forher timecard in the customary place in the plantand it was not there among the other timecards.Nor could she find the timecards of those who wereon the list of dischargees that Morris had relayed toher on the telephone. Gray then proceeded to thearea of the gates and, as employees arrived, Graycommunicated to the dischargees the fact of theirdischarge and what she had learned from Morris inthat connection. Only 7 employees worked on thefirst shift that day out of a normal complement, in-cluding the dischargees, of about 20 employees.Those who appeared at the plant and learned oftheirdischarge adjourned- to the Hawaiian Innalong with some of their coworkers34 to decide ontheir next step. There they contacted Morris, toldhim of developments that morning, and arranged forhim to come to the inn. During the meeting withMorris that followed, according to a composite ofthe credible testimony of Morris and Gray, Morrisadvised that they file a grievance with respect tothose 11 employees who reported for work thatmorning and did not find their timecards inn theracks. The assembled employees told Morris thatthey were not going back to work until all 11 hadbeen rehired. A grievance was, in fact, prepared atthis time and the grievance was then presented toRasor at the North plant by Morris and employeesGray and Johnson. Morris indicated to Rasor thathe had 72 hours within which to answer and Rasorreplied that Morris could expect an answer withinthat period. At this, Morris, Johnson, and Gray left.Outside the plant, at the gate, they found Goldsber-ry, Harshberger, Harrawood, and " a couple of guyson the second shift." Morris told these men not topicket or cause any trouble out there, that they hadtogiveRespondent 72 hours to answer the° AsMorris placed Rasor's telephone call to him as "somewhere after 9o'clock and before midnight,"it is apparent that the above finding is not in-consistent with his testimony" Some of their coworkers from the first shift remained outside the gateand did not work that day I find hereinafter that they were striking inprotest against the above dischargesu The letter listed them as Joan Gray, Luvenia Johnson, Mary Jones,Alice Steele, Leslie Harshberger, James Goldsberry, Roger Kilman, FredHarrawood,and Roger Wesselman"1eThe notation on the timecards of these individuals said,"Terminatedfor creating a work stoppage "grievance, and, further, that if Respondent did notanswer within that period they could strike.The above grievance, which was signed by 20employees, sought both an explanation fromRespondent as to "why our timecards were not inthe racks" on July 18, and backpay for time lostfrom work that day. The grievance was denied byRasor, as plant superintendent, with an explanatoryletter, dated January 21, which Morris received onJuly 22, a Tuesday.In it,Rasor explained that 935 ofthe 20 employees did not find timecards in theracks because they had been discharged on July 17for refusing to work when their supervisor assignedthem to production tasks;36 that an additional 937never showed up for their scheduled workday onJuly 18; that another employee38 arrived for workbefore the timekeeper's schedule for placing thetimecards for the first shift in the racks and wouldnot wait for the scheduled punch-in time of 6:45 to7 a.m.; and that the remaining employee39 didpunch in at the scheduled time but left the premisesshortly thereafter.It is obvious that, although the second step of thecontractual grievance procedure requires that ameeting between a representative of Respondentand the grievance committee be held within 72hours of the date appearing on the grievance inorder to effect a settlement of the grievance, such ameeting was not held. Instead, as seen above, Rasorproceeded unilaterally by letter. Upon receivingRasor's answer, Morris initiated the third step ofthe grievance procedure by calling the president ofthe local of the Union herein, advising her of thedenial of the grievance, and urging that a meetingas required by that step be arranged .40 A meetingwas then arranged for 3:30 p.m. on Wednesday,July 23. According to Morris, he informed Gray onWednesdaymorning that a meeting betweenmanagementand the regular grievance committee,which consisted of both the president and the vicepresident of the local and the chief job steward, wasto be held that afternoon at 3:30 p.m. concerningthe pending grievance and asked her to contact theemployees who had grieved and have them appearat the appointed place and time for the meeting.However, Gray testified that on Tuesday, July 22,her messagefrom Morris was that all the grievantswere to wait at home for a telephone call from himas to the meeting the following day, and that at10:10 a.m. the following day she received atelephone call from Morris saying that the meeting'rTheletter listed them as JeanJohnson, EdithRobinson,Jean Harrison,Darlene Courtney, Vera Washington, Eva Hale, Judy Mussa, Donna A bras-sart, and Annabelle ParksMary KurtzMary LambertauThus,the contract requires that notice thereof must be given within 2days of the impasse reached in step 2 and calls for a representative of theUnion, the grievance committee, and an authorized company representa-tive to meet in an effort to arrive at a satisfactory settlement of thegrievance JONES & McKNIGHT, INC.89was canceled by Respondent without giving anyreason andaskingthat she inform the rest of thegrievants. She testified further that, afterWed-nesday, she learned that the meeting had been held.Steele,on the other hand, testified, in substance,that she received a telephone call from Gray onMonday that the meeting in connection with thesecond step of the grievance procedure had beencalled off; that the following day, a Tuesday, Grayand she visited Morris at his home and were told byMorris ofthe meetingto be held the following day;and that Morris did not then know the time of themeeting but said that he would let Gray know andthat she was to notify the others.In all these cir-cumstances, I find that Morris' testimony, as in-directly reinforced in part by the testimony ofSteele, is more reliable than that of Gray on thispoint, and that Gray was, in fact, notified by Morrisof themeetingto be held on July 23 in connectionwith the third step of the grievance procedure andthat he had asked her to be present and to notifythe other grievants to be present.None of the grievants appeared at the appointedtime and place for the July 23 meeting. After wait-ing anhour, the grievance committee of the local ofthe Union and Rasor decided not to wait any longerand left.According to Rasor, he regarded thegrievance as "dropped." There has been no requestby the grievants for reinstatement of theirgrievance, nor has any written request been madefor submission of the grievance to arbitration,which is the fourth step of the grievance procedure.According to the allegations of the amendedcomplaint, on or about July 23 Respondent ter-minated 24 employees for engaging in strike activi-ty.This number was thereafter reduced to 23 whenI granted Respondent's motion, during the hearing,to dismiss the complaint, as amended, with respectto employee Vernon Gomez. With respect to 6 ofthese 23 employees, namely, Charles Johnson,Edna Marsh, Larry Smith, Jonnie Louis, VeraWashington, and Edith Robinson, Respondent as-serts that it discharged them about July 23 becausethey refused to remove the picket lines and returnto work. With respect to eight employees in thisgroup, namely, Eva Hale, Mildred Daily, DarleneCourtney, Jean Ann Johnson, Mary Kurtz, JeanHarrison,AnnabelleParks,andTom Brooks,Respondent stipulated that they did not report forwork for 5 days, that Respondent presumed thatthey had quit, and that on or about July 23 Respon-dent sent each of them a telegram saying that he orshe was no longer working for Respondent. Theremaining nine employees in this group, namely,PhilipMcCormac, Eva Emery, Sandra Jensen,LindaArcher,LeslieLongtin,Robert Potter,Robert Jackson, Kenneth Gremar, and Jerry Kuntz,were terminated, according to counsel for Respond-ent,when they failed to respond to telegramswhich said, "Report to work or you will be ter-minated." As to all these last-mentioned 17 em-ployees, except Brooks, it was also stipulated thatthey were on the picket line either on July 17 orduring the ensuing week and that Respondent wasaware thereof. And as to Brooks, since it is ap-parent that he suffered the same adverse personnelaction as seven other employees who were admit-tedly seen on the picket line byIsaacs, I infer, andfind, notwithstanding Isaacs' noncommittal answeras to whether he saw Brooks on the picket line, thatRespondent, at the least, believed that he was oneof the picketers. I am therefore persuaded, andfind, that, as Respondent either knew, or believed,that all employees in the group of eight mentionedabove were picketing, there was no warrant for itspresumption that they had quit. And I conclude andfind further, in view of this and all the circum-stances of the case, that these eight individualswere terminated on or about July 23, during thestrike, because of their concerted activity in strik-ing, as alleged.And since the remainingnine em-ployees were also known to have engaged in picket-ing and sincethey were offered the alternative ofreturning to work or being terminated, and did notreturn, it follows, and I find, that they were, like thegroup of eight employees discussed above and thesixemployees admittedly discharged because oftheir strike activity, terminated on or about July 23,during the strike, because of their concerted activi-ty in striking.41C. The Alleged Discriminatory Conduct1.The first group of allegeddiscriminateesThe General Counsel concedes, in his brief, thatthe strike activity at the North plant on July 17,which began about noon, constituted unprotectedactivity because it violated the no-strike clause ofthe collective-bargaining agreement covering theseemployees, and, further, that it follows therefromthat the discharges of employees Harrawood, Gold-sberry, Kilman, and Harshberger during the earlyafternoon of July 17 for supporting the strike werenot violative of the Act. However, he argues, in ef-fect, that at the meeting thereafter between Rasorand thead hocgrievance committee of the strikingemployees, which meeting ended at 6:45 that even-ing, Respondent condoned this unprotected strikeactivity and reinstated these four dischargees oncondition that the employees take down theirpicket line42 and allow the third-shift employees togo to work that evening; and that the employeescomplied with this condition in that they removedthe picket line by 7:50 p.m. and in that 20 em-ployees did, in fact, work on the third shift that" It is clear from the record that the strike was not sanctioned by theUnion42As already found herein, the employees on the ad hoc grievance com-mittee undertook to talk the remaining employees on the picket line intogoing home 90DECISIONSOF NATIONALLABOR RELATIONS BOARDevening-a number not equalled or exceeded onany third shift during July. Nevertheless, his argu-ment continues, Respondent reneged on the con-donation agreement by discharging the four above-named employees, and by also discharging six otheremployees 3 because they were the instigators ofthe strike activity," and that such discharges vio-lated Section 8(a)(3) of the Act.Respondent takes the position in its brief, in sub-stance, that no condonation agreement was reachedat the meeting between Rasor and thead hocgrievance committee; that, instead, an offer of con-donation was made by Respondent which couldonly be accepted by the removal of the picket lineitself and "could not be accepted by the merepromise of a few of the employees to attempt toremove the picket line," and, until the picket linewas, infact, removed, there was no acceptance ofRespondent's offer to take the striking employeesback to work; that Gray's communication to Rasor,about 7:45 p.m., that a number of striking em-ployeeswould not leave the picket line untilRasor's offer was put in writing, in effect advisedRasorthat his offer had not yet been accepted;that, having verified, through Rasor, about 8 p.m.,that the pickets were still outside the plant gate,Respondent was free "under any interpretation ofstandard contract law" to withdraw its offer, if it sodesired, prior to the acceptance thereof and thecommunicationof such acceptance to it by the em-ployees; and finally that Respondent did withdrawitsoffer45 in accordance therewith when it advisedMorris of the termination of these employees,thereby becoming "free at that point to disciplineany or all of its employees who engaged in the workstoppage and wildcat strike in clear violation of itscollective bargaining agreement with the Union."IfindRespondent's position to be lacking inmerit. "Condonation is a question of fact, and adetermination of whether an employer has forgivenunprotected activity of its employees requires anevaluation of all the relevant conduct."46 Also."condonation requires a demonstrated willingnessto forgive the improper aspect of concerted action,to `wipe the slate clean.' After a condonation theemployer may not rely upon prior unprotected ac-tivities of employees to deny reinstatement to, orotherwise discriminate against, them."47 In addi-tion, technicalities of contract law are not the keyto determining whether all the relevant conductconstitutes condonation. Thus, the court in theabove-citedConfectionery & Tobacco Drivers Unioncase, at page 111, in passing on the employer's ar-Gray, Johnson, Jones, Steele, Stahl, and WesselmanAs already found, the telegram and letter dated July 18, which weresent in this connection to Morris,the International representative of theUnion, listed I I employees However, it appears that it included one Sid-ney Brister,who was discharged at that time for reasons unrelated to thestrike herein and whose discharge is not in issue in this proceeding" Respondent places the time of the withdrawal of its claimed offer atabout 9 p in , on July 17 However, it argues that whether Respondent'sdecision occurred at 6 30 p in , as set forth in the heretofore mentionedguments that no condonation finding was warrantedbecause (1) the strikers never carried out their partof the bargain wherein they were to withdraw apending unfair labor practice complaint, and (2)thepurported condonation agreement in opencourt was never reduced to a confirmed order,commented,asfollows:"But the Companywithdrew from the reinstatement agreement beforeeither of these steps could be taken; and moreover,itsarguments are unpersuasive for they miscon-ceive the nature of the condonation principle,which, reflecting a clear public interest in theprompt settlement of labor disputes, is more akin tothe doctrine of waiver than to the technicalities ofcontract law (citingN.L.R.B. v. E.. Laboratories,188 F.2d 885 (C.A. 2), cert. denied 342 U.S.871)." It follows from all the foregoing, therefore,that Respondent espouses a view of the condona-tion principle which is at odds with existing legalprecedent when it urges that (1) there was no con-donation agreement in effect at the time itdischarged the group of 10 employees because thestriking employees had not yet carried out theirpart of the contemplated bargain of withdrawingthe existing picket line and advising it thereof, and(2) all that occurred here was an offer of Respon-dent to condone, which it withdrew in timelyfashion before the offer was accepted and it was ad-vised thereof.Accordingly, as Respondent con-cedes in its brief that it offered, at the meeting withthead hocgrievance committee, to forgive the im-proper aspect of the concerted action, provided thestriking employees took the step of removing thepicket line so that the third-shift employees couldgo to work that evening;48 as such an offer is tan-tamount to an expressedwillingnessto forgive suchimproper concerted action, "to wipe the slateclean"; and as the fact that steps are still to betaken by those who are the object of this forgive-ness does not militate against a finding of condona-tion, I conclude, and find, that Respondent did thencondone the unprotected strike action of all thestrikers.Moreover, even assumingarguendo,the correct-ness of Respondent's own view of the condonationprinciple, the record, as found herein, would stillrequire a finding of condonation. Thus, I haveheretofore found that (1) the picket line had, infact, been withdrawn by about 8 p.m. that evening;(2) the above discharges occurred more than 3-1%2hours thereafter (i.e., between 11:30 p.m., whenthe third shift began, and midnight), at a time whenRasor was already aware of the cessation of thetelegram andletter fromRasor to Morris,or at 9 p m , "is immaterial,because ineither eventthe withdrawal of the offer was made before therespondent had been advisedof its acceptance "' M Eskin & Son,135 NLRB 666, 667, affdsub nom Confectionery &Tobacco Drivers and Warehousemen's Union, Local 805, /BTCWHA vNLRB,312F2dl08(CA 2)" Confectionery & Tobacco Drivers andWarehousemen's Union,Local805, (BTCWHA vNLRB , 312 F 2d 108,113 (C A 2)'"All the relevant conductestablishes,Ifind, that this was so JONES & McKNIGHT, INC.picketing; and (3) the complement on the thirdshift that night exceeded numerically any otherthird-shift complement that month. Hence, beforeRasor proceeded to discharge the above-mentioned10 employees, the striking employees had, toRasor's knowledge, complied with their obligationsin the premises, and the concern which Rasor hadover whether he would have the third shift at workthat evening had been effectively removed.In conclusion, therefore, having once condonedthe otherwise unprotected aspect of the strike andhaving thereby waived its right to discharge thestrikers or to refuse to reinstate them for breachingthe no-strike clause of the governing collective-bar-gaining contract, Respondent's change of heart andactualdischargeor refusal to reinstate thembecause of their strike activity constituted a reprisalfor their, by then, protected engagement in such ac-tivity.And this is especially so where, as here, thestrikers had already removed the picket line inreliance on Respondent's word that all strikers, in-cluding those already discharged, could, if they didso, return to work. Accordingly, I conclude andfind that by discharging Joan Gray, Alice Steele,Mary Stahl, Mary Jones, Luvenia Johnson, andRogerWesselman, and by refusing to reinstateJames Goldsberry, Leslie Harshberger, Fred Har-rawood, and Roger Kilman, Respondent violatedSection 8(a)(1) of the Act.492.The second group of alleged discriminateesAs heretofore found, in the wake of Respon-dent's action of terminating the aforesaid 10 em-ployees, there occurred on July 18 further strikeaction.The record also shows that there waspicketing in support thereof and that this picketingwas enjoined by court action on July 25, at the in-stance of Respondent. In the interim, on or aboutJuly 23, as also found above, Respondent ter-minated 23 additional employees-all of whomRespondent either knew, or believed, had engagedin picketing-for joining in the strike.It is clear, and I find, that the strike action onJuly 18 and thereafter was not caused by economicconsiderations. So far as appears, the employeeswere satisfied with the terms of the strike settle-ment.Indeed, the only reason for the desire ofthese striking employees to get the strike settlementagreement in writing was the fact that the yardmen,who were unaffected by the economic gainsachieved through the settlement, did not believethat Respondent would keep its word to reinstatethem. And nowhere does it appear that Respondentwas reneging on its promise to grant the economicgains embodied in the settlement. Accordingly,since it is also clear that Respondent had, however,''Although Morris, the International representative of the Union,servedon thead hocgrievance committee at the instance of the strikers, he repu-diated their strike action throughout Accordingly,Ifind that the strikeconstituted concerted and not union activity30 SeeMastro-Plastics Corp, et a! v N L R B,350 U S 270, 281, and91reneged on its promise that no one would bepunished for striking in breach of the no-strikeclause, and since thefurther strike action occurredsoon after the fact that Respondent had reneged byterminating10 employees was broadcast to the em-ployees by Gray, I infer and find that this furtherstrike action was triggered by these terminationsand was in protest thereof. And I find, here too,al-beitfor different reasons from those relied on inconnection with the strike action preceding thecondonation by Respondent, that the no-strikeclause of the contract does not adversely affect therights of the strikers. In this connection, it cannotbe gainsaid that by its unlawful discriminationagainst10 employees on July 17 Respondent com-mitted serious unfair labor practices. And the law isclear that even an express no-strike clause does notwaive the rights of employees to strike against anemployer's serious unfair labor practices. In addi-tion, the law is also clear that unfair labor practicestrikers, as here, are not required to obtain priorunion authorization." In view of all the foregoing, Iconclude and find that Respondent violated Section8(a)(1) of the Act by discharging the 23 employeeson or about July 23, 1969, because of their strikeactivity during the period commencing July 18.I am cognizant of the facts that (1) no one in thegroup of 10 found above to have been dis-criminatedagainstonJuly 17pursuedthegrievance as to their separation, filed under the ex-isting contractual grievance procedure which cul-minates in arbitration, beyond the second step; and(2) no one in the group of 23 found to have beendiscriminated against ever filed a grievance con-cerning his termination. However, the issues relat-ing to all these individuals, namely, whether theywere discharged or refused reinstatement becauseof their protected concerted activity, is not onewhich falls within the special competence of an ar-bitrator but is rather primarily one which calls forresolution under the provisions of the Act, whichthe Board is charged with enforcing. Accordingly,contrary to Respondent, the failure on the part ofthe individuals herein either to follow through withthe grievance procedure or to file a grievance, atall,does not preclude a challenge of any of suchterminations before the Board.52Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaningof Section 2(6) and (7)of the Act.2.The Unionisa labor organization within themeaning ofthe Act.Arlan's Department Storeof Michigan, Inc, 133 NLRB 802" SeeMastro-Plastics, supra,350 U S 270, 273, fn 4"SeeMcLean Trucking Company,175 NLRB440, Hoerner- WaldorfPaper Products Co,163 NLRB 772, andPontiac MotorsDivision,GeneralMotors Corporation,132 NLRB 413 92DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Respondent violated Section 8(a)(1) of theAct by: (a) discharging Joan Gray, Luvenia John-son,Mary Jones, Mary Stahl, Alice Steele, andRogerWesselman on July 17, 1969, because oftheir protected concerted activity in striking; (b)refusing to reinstate James Goldsberry, Fred Har-rawood, Leslie Harshberger, and Roger Kilman onJuly 17, 1969, because of their protected concertedactivity in striking; and (c) discharging LindaArcher, Tom Brooks, Darlene Courtney, MildredDaily, Eva Emery, Kenneth Gremar, Eva Hale, JeanHarrison,Robert Jackson, Sandra Jensen, AnnJohnson, Charles Johnson, Jean Ann Johnson, JerryKuntz,Mary Kurtz, Leslie Longtin, Jonnie Louis,Edna Marsh, Philip McCormac, Robert Potter,Edith Robinson, Larry Smith, and Vera Washing-ton, on or about July 23, 1969, for their concertedactivity in striking.4.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,Iwill recommend that itcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.In order to remedy both the unlawful dischargesand the refusals to reinstate found herein,Ishallrecommend the following: As to employees JamesGoldsberry, Joan Gray, Fred Harrawood, LeslieHarshberger, Luvenia Johnson, Mary Jones, MaryStahl,Alice Steele, and Roger Wesselman, all ofwhom were no longer on strike on July 17, 1969, atthe time Respondent either discharged or refusedto reinstate them, as the case may be, and werethereby precluded from resuming their employmenton July 18, 1969, in accordance with the settlementagreement, I shall recommend that Respondentoffer each of them reinstatement and make eachwhole for anyloss of earningssuffered by him fromJuly 18, 1969, until the date of Respondent's offerof reinstatement to him. However, as to Roger Kil-man there is undenied testimony by Isaacs, which Icredit, that Kilman had, prior to the critical eventsof July 17, told him that he was going to quit onJuly 18.Accordingly, I shall recommend thatRespondent not be required to offer him reinstate-ment or any backpay. Further, with respect to theremaining23 employees listed in the Conclusionsof Law above, who were unfair labor practicestrikers at the time they were discharged, and who,so far as appears, had not abandoned the strike andapplied for reinstatement, I shall recommend thatRespondentreinstatethemuponapplication,dismissing, if necessary, persons hired by Respon-dent on and after July 18, 1969; however, shouldRespondent refuse to reinstate them, Respondentshall then make whole each such employee for anyloss of earnings suffered by him for so long as suchrefusal continues, beginning 5 days after he appliesfor reinstatement.53 Reinstatement, where requiredherein,shallbe to their former or substantiallyequivalent positions of employment, without preju-dice to their seniority and other rights andprivileges; and backpay, where due, shall be com-puted in themanner setforth in F.W. WoolworthCompany,90 NLRB 289, with interest addedthereon in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin the case, I recommend that Respondent, its of-ficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging employees and/or refusing toreinstate them for engaging in conduct which con-stitutesconcerted activity protected by Section 7 ofthe Act.(b) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to self-organization,to form,join, orassist labor organizations,to bargaincollectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collectivebargainingor other mutual aid orprotection, or to refrain from any and all such ac-tivities,except to the extent that such right may beaffected byany agreement requiring membership ina labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Offer James Goldsberry, Joan Gray, FredHarrawood, Leslie Harshberger, Mary Jones, Lu-venia Johnson, Mary Stahl, Alice Steele, and RogerWesselman immediate and full reinstatement totheir former or substantially equivalent position,without prejudice to their seniority and other rightsand privileges, and make each of them whole forany loss of earnings each has suffered, in themanner set forth in the section hereof entitled "TheRemedy."(b)Upon application, offer immediate and fullreinstatement to all employees listed hereinafter totheir former or substantially equivalent position,without prejudice to their seniority and other rightsand privileges,dismissing,ifnecessary,personshired by it on or after July 18, 1969. Make wholeany of such employees for any loss of earnings suf-fered, if it should refuse toreinstatehim, for solong as the refusal continues, beginning 5 days aftersaid employee applied for reinstatement, and com-puting the loss of earnings in the manner set forthM SeeSea-Way Distributing, Inc,143 NLRB 460 JONES & McKNIGHT, INC.in the section hereof entitled "The Remedy." Theemployees in this group are: Linda Archer, TomBrooks,Darlene Courtney,MildredDaily,EvaEmery, Kenneth Gremar, Eva Hale, Jean Harrison,Robert Jackson, Sandra Jensen, Ann Johnson,Charles Johnson, Jean Ann Johnson, Jerry Kuntz,Mary Kurtz, Leslie Longtin, Jonnie Louis, EdnaMarsh, PhilipMcCormac, Robert Potter, EdithRobinson, Larry Smith, and Vera Washington.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d)Notify those named in paragraphs (a) and(b) above, if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(e) Post at its North plant in Kankakee,Illinois,copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided bythe Officer-In-Charge for Subregion 38, shall, afterbeing signed by a representative of Respondent, beposted by Respondent immediately upon receiptthereof and be maintained for 60 consecutive daysthereafter in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the said Officer-In-Charge, in writing,within 20 days from the date of the receipt of thisTrial Examiner's Decision, what steps Respondenthas taken to comply herewith.55" In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as providedin Section102 48 of theRules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tionalLaborRelations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the aforesaid Officer-In-Charge, in wnting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,93and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge or refuse to reinstateemployees for engaging in conduct which con-stitutes concerted activity protected by Section7 of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form,join, or assist labor organizations, to bargaincollectively through representatives of theirown choosing, and to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any and all such activities,except to the extent that such right may be af-fected by any agreement requiring membershipin a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) ofthe Act, as amended.WE WILL offer the following persons im-mediate and full reinstatement to their formeror substantially equivalent positions, withoutprejudice to their seniority and other rights andprivileges, and make them whole for any lossof pay suffered as a result of the discriminationagainst them:James GoldsberryLuvenia JohnsonJoan GrayMary StahlFred HarrawoodAlice SteeleLeslie HarshbergerRoger WesselmanMary JonesWE WILL, upon application, offer immediateand full reinstatement to the following em-ployees to their former or substantiallyequivalent positions, without prejudice to theirseniorityand other rights and privileges,dismissing, if necessary, persons hired by us onor after July 18, 1969. Further, if we shouldrefuse to reinstate any of these employeeslisted hereinafter, immediately upon applica-tion,we shall make such employee or em-ployees whole for any loss of pay suffered asthe result of such refusal from a date beginning5 days after application was made for employ-ment, and for so long as such refusal continues:Linda ArcherTom BrooksDarlene CourtneyMildred DailyEva EmeryKenneth GremarEva HaleCharles JohnsonJean Ann JohnsonJerry KuntzMary KurtzLeslie LongtinJonnie LouisEdna Marsh 94DECISIONS OF NATIONALJean HarrisonPhilip McCormacRobert JacksonRobert PotterSandra JensenEdith RobinsonAnn JohnsonLarry SmithVeraWashingtonJONES & MCKNIGHT, INC.(Employer)DatedBy(Reprk sentative) (Title)Note:We will notify the above-named employees, ifpresently serving in the Armed Forces of theLABOR RELATIONS BOARDUnited States,of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act of 1948,as amended,after dischargefrom the Armed Forces.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office,Savings Center Tower,10th Floor,411Hamilton Boulevard, Peoria,Illinois61602,Telephone 282-673-9282.